Citation Nr: 0015474	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  97-23 664	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extraschedular basis under 
the provisions of 38 C.F.R. § 3.321(b)(2).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


REMAND

The veteran served on active duty from February to May 1970, 
from June 1972 to June 1974, and from September 1974 to June 
1975.  This case was remanded by the Board of Veterans' 
Appeals (Board) in January 1999 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, for 
additional development, to include obtaining evidence from 
the Social Security Administration (SSA).  According to 
evidence received from SSA in 1999, SSA has no records 
pertaining to disability of the veteran.  The case was 
returned to the Board in April 2000.  The veteran has moved 
from Ohio to Oklahoma since the January 1999 remand.

The Board notes that the September 1999 VA examination report 
does not include an adequate assessment of the functional 
impairment from the veteran's musculoskeletal disabilities, 
as required by DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Additionally, neither the June 1997 statement of the case nor 
the February 2000 supplemental statement of the case has 
provided the veteran with the pertinent regulations involving 
the veteran's rated disabilities that are not musculoskeletal 
in origin.

Accordingly, the case is again REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
including VA, who may possess additional 
records pertinent to his claim.  After 
obtaining any necessary authorization for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  The veteran should be asked to 
provide a history of any recent 
employment and any unsuccessful attempts 
to obtain employment.

3.  Thereafter, if the new evidence 
received by the RO warrants, the veteran 
should be afforded a VA general medical 
examination to determine the current 
nature and severity of all of his 
chronic, non-musculoskeletal disorders.  
All necessary tests and studies, 
including any special examinations deemed 
warranted, should be conducted, and all 
findings should be reported in detail.  
The examiner(s) should comment on the 
impact of the veteran's disabilities on 
his ability to obtain and maintain 
substantially gainful employment.  The 
claims file must be made available to and 
reviewed by the examiner(s).

4.  In any event, the veteran should be 
provided a VA examination by a physician 
with appropriate expertise to determine 
the current severity of his 
musculoskeletal disabilities.  The claims 
file must be made available to and 
reviewed by the examiner.  Any necessary 
tests or studies, including X-rays, 
should be conducted, and all findings 
should be reported in detail.  The 
examiner should describe all 
symptomatology specifically due to the 
veteran's musculoskeletal disabilities.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
provide an opinion on the impact of the 
disabilities on the veteran's ability to 
work.  The rationale for each opinion 
expressed should also be provided.

5.  The RO should then evaluate each of 
the veteran's ratable disabilities under 
the Rating Schedule.  Roberts v. 
Derwinski, 2 Vet.App. 387 (1992).  The 
evaluations assigned for the veteran's 
disabilities which can be considered for 
pension purposes should be combined 
under the combined ratings table of the 
Rating Schedule.  38 C.F.R. § 4.25 
(1999).  The RO should then consider 
whether the veteran is unemployable 
under what the United States Court of 
Appeals for Veterans Claims (Court) has 
referred to as the "average person" test 
provided under 38 U.S.C.A. § 1502(a)(1) 
(West 1991) and 38 C.F.R. § 4.15 (1999).  
Talley v. Derwinski, 2 Vet.App. 282 
(1992).

6.  If the benefit sought on appeal 
remains denied, the RO should consider 
whether both the percentage requirements 
under 38 C.F.R. § 4.16 (1999) and the 
permanency requirement under 38 C.F.R. 
§ 4.17 (1999) are met, and if so, 
whether the veteran is unemployable as a 
result of what the Court has referred to 
as "lifetime" disabilities.  Brown v. 
Derwinski, 2 Vet.App. 444 (1992).

7.  If it is determined that the veteran 
does not meet the percentage 
requirements under 38 C.F.R. § 4.16, the 
RO should consider whether the veteran 
nevertheless meets the criteria for a 
determination of "unemployability" under 
38 C.F.R. § 3.321(b)(2) (1999).

8.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case that contains an explanation of the 
RO's latest deliberations under all of 
the foregoing criteria of the "average 
person" and "unemployability" standards.  
The supplemental statement of the case 
should contain the criteria of the 
Rating Schedule under which each of the 
veteran's ratable disabilities has been 
evaluated, if not previously provided.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals
		

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).




